               Case 2:21-cv-00378-JAD-BNW Document 5 Filed 08/16/21 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3

 4       Elena Victorovna Montesanto,                              Case No. 2:21
                                                                            2:20-cv-0378-JAD-BNW
 5                                           Petitioner,
                v.                                             Order Dismissing the Petition for Failure
 6                                                             to File Response to Order to Show Cause
         Robert M. Wilkinson, et al.,                           and Failure to Comply with Local Rules
 7
                                          Respondents.
 8

 9             Pro se Petitioner Elena Victorovna Montesanto filed a petition for writ of habeas corpus
10   under 28 U.S.C. § 2241, 1 seeking review of her immigration proceedings. Montesanto indicated
11   that she filed an appeal with the BIA regarding an immigration judge’s (“IJ”) denial of her
12   application for adjustment of status. 2 But she provided no details regarding any motion for bond
13   determination or request for bond hearing before the immigration court. On June 21, 2021, I
14   ordered her to show cause why this action should not be dismissed for failure to exhaust
15   administrative remedies 3 by July 21, 2021. 4 Montesanto was warned that her failure to timely
16   and fully comply with the order would result in the dismissal of this action without prejudice and
17   without further advance notice. 5
18             Additionally, Montesanto failed to keep the court apprised of her current address, and the
19   U.S. Postal Service has returned court mail from the last institutional address she provided. The
20   Local Rules of Practice require all parties, including habeas petitioners, to immediately file with
21   the court written notice of any change of address. 6 The Local Rules also warn that failure to
22   comply may result in dismissal of the action, with or without prejudice, or other sanctions as the
23

24   1
       ECF No. 1.
     2
25     ECF No. 1 at 10.
     3
       ECF No. 3.
26   4
       Id.
27   5
       Id.
     6
28     LR IA 3-1, LR 2-2.



                                                           1
               Case 2:21-cv-00378-JAD-BNW Document 5 Filed 08/16/21 Page 2 of 2



 1   court deems appropriate. 7

 2             To date, Montesanto has not filed a written response to the order to show cause, filed a

 3   notice of change of address or taken any other action to further prosecute this case. Because she

 4   has failed to comply with my order and with the Local Rules, I dismiss this case.

 5             IT IS THEREFORE ORDERED that Petitioner Elena Victorovna Montesanto’s Petition

 6   for Writ of Habeas Corpus [ECF No. 1] is DENIED without prejudice.

 7             IT IS FURTHER ORDERED that a certificate of appealability is denied because jurists

 8   of reason would not find dismissal of the petition to be debatable or wrong.

 9             The Clerk of Court is directed to:

10                •   ADD Nevada Attorney General Aaron D. Ford as counsel for Respondents and

11                    informally serve the Nevada Attorney General by directing a notice of electronic

12                    filing of this order to his office. No response is required from respondents other

13                    than to respond to any orders of a reviewing court; and

14                •   ENTER FINAL JUDGMENT dismissing this action without prejudice and

15                    CLOSE THIS CASE.

16

17
                                                            U.S. District Judge Jennifer A. Dorsey
18                                                          Dated: August 14, 2021
19
20

21

22

23

24

25

26

27
     7
28       Id.



                                                        2
